DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/16/2021 was filed and made of record.  Claims 5-8 and 10 remain pending

Response to Arguments
Regarding to claim objection, Examiner withdraws said objection due to proper amendment from Applicant.
Regarding to specification objection, Examiner withdraws said objection.
Regarding to claims 5-8 and 10 rejected under 35 USC 103, Applicant argued on page 6-11:
Applicant argued on page 6-7 “As previously discussed by the Applicant, and as previously acknowledged in previous Actions, Caine does not teach or suggest at least the following feature of claim 5: "said historical data of energy performance of the plants and said precise values of plant production are acquired by automatic reading through connection and access via the Internet of historical data and precise values which are provided on public or private access of computers connected to the Internet acquired from measurements from meters." 
Accordingly, for at least this reason, Applicant respectfully submits that claim 5 is not rendered obvious by Caine. 
By way of further explanation, as indicated previously, the subject-matter of present claim 5 is distinguishable over the Caine, by the above feature, because the historical data of the energy performance of the same plants and the precise values of the plant production are acquired by the automatic reading through connection and access via the Internet of the historical data and precise values, which are made available on public or private access of computers connected to the Internet by entities acquiring the measurements from meters. 
According to presently claimed invention, data are acquired without having to establish an any signal communication with the meters of the entities, that is electricity services providers, but by simply acquiring the data that made available on internet by the same electricity services providers.
Applicant respectfully submits that Caine can be defined as a single, complete system of directly acquiring data from sensors on the system, processing these, and delivering them in processed form to the user. In contrast, the present invention makes it possible to process data available on the Internet, for example from a simple hypertext, and available for other purposes, and thus can operate much more economically in those contexts where a complex system such as Caine's would not or could not be used, i.e. when the data processor is independent of the system (e.g. ENEL) managing the plants themselves. 
In practice, even assuming, arguendo, that both systems lead to similar results, the source data in Caine are those generated directly by the sensors in Caine's system; whereas the source data of present invention are data pre-coded for other purposes for example in a simple hypertext. By starting from such data that already existed, for example the hypertext, it is possible to avoid adding further sensors to the system, with costs in terms of additional sensing devices and personnel to install them. 
Therefore, Applicant respectfully submits that Caine illustrates a single, integrated data acquisition and processing system, whereas according to present invention, there are two completely independent systems, that of the plant operator (e.g. ENEL), which merely manages the plant, and that of the invention, which processes the data made available for other purposes, for example in hypertext format”.
Examiner respectfully disagrees with Applicant. 
Regarding to the arguments on page 6-7: “According to presently claimed invention, data are acquired without having to establish an any signal communication with the meters of the entities, that is electricity services providers, but by simply acquiring the data that made available on internet by the same electricity services providers” and “Applicant respectfully submits that Caine illustrates a single, integrated data acquisition and processing system, whereas according to present invention, there are two completely independent systems, that of the plant operator (e.g. ENEL), which merely manages the plant, and that of the invention, which processes the data made available for other purposes, for example in hypertext format”, Examiner respectfully disagree with Applicant.  When examining the application, the claims are given their Broadest Reasonable Interpretation in light of the specification. (MPEP 2111). Claim 1 recites “said historical data of energy performance of the plants and said precise values of plant production are acquired by automatic reading through connection and access via the Internet of historical data and precise values which are provided on public or private access of computers connected to the Internet acquired from measurements from meters”. 
The claim does not explicitly say that the historical and precise value data cannot come through communication with the meter e.g. service provider.  The claim only specifies that the historical data and precise value can be acquired through automatic connection and the internet.  Furthermore, the claim does not specifies that the data cannot not come from a single integrated system. 
Caine disclose a monitoring system for solar power plant.  The system contains user computer 105, 110, 115, server 125, 130 and database 135 (Fig. 1).  The system communicate to each other through network 120 which can be a local/wide area network or internet (¶0059). The weather data and precise value of the plant can be accessed network 120 (Fig.4 network 120).  The historical data and precise values can be access through web server 428 (Fig.4) where the user can access the data through internet with private or public computer.  The web server can provide report related to historical performance or precise values report to the user (Fig.10-11)
Regarding to arguments on page 7-8, Applicant argued “With reference to Caine, the present invention is a partial, alternative and simpler solution, i.e. also cheaper, than the Caine solution, but has not been done previously and is not taught or suggested by Caine. In essence, the present invention, unlike Caine's: 
- reads information on the web made public by entities such as energy distributors, 
- it simply reads the energy produced and not various sensors inserted in various components of the system, 
- it clearly states that it does not require meters to be installed but takes what is already there, inserted perhaps for other purposes, 
- everything it needs it reads from the web, from services that are already active regardless. Solar radiation (from satellite) is read from the Web.
Applicant respectfully submits that the emphasis in Caine is not on acquiring the measurement from services on the Web, but rather on installing hardware devices to measure the energy. Even on each component of the system (string) [0011]”.
As mentioned above, the claim’s language does not specify where the data comes from, or how the data is acquired e.g. from sensor.  The claims only specify that the data can be obtained through the internet.  Caine discloses that the data can be obtained through a web server through the internet by the user’s computer.
Regarding to argument on page 9, Applicant argued “Applicant further notes that Caine, by specifying that he uses terrestrial weather stations, has excluded satellite. Terrestrial weather station is a different matter, and in many respects, inconvenient. Again, it seems that Caine's invention requires several components that are not necessary for the system to work. Applicant submits that in the present invention, one can monitor the system using external information: energy meters installed by the distributor for other purposes (present, not optional, not part of the system), satellite measurement”
Applicant' s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sahai (US 2013/0085885).
Regarding to arguments on page 10-11, Applicant argued “In the present invention, no further energy is necessary for operating such specific sensors or monitoring systems or for providing any communication with the same sensors or monitoring systems or meters. 
Therefore, the present invention permits providing tables and/or reports for the verification of performance in energy over time, and the monitoring of photovoltaic and wind power plants, without providing a further consumption of energy, without having to install specific sensors or monitoring systems on the plant and without having to provide specific direct communications with such sensors or monitoring systems or meters. 
The objective technical problem solved by present invention may be seen in how to provide tables and/or reports for the verification of performance in energy over time, and the monitoring of photovoltaic and wind power plants, without providing an excessive consumption of energy, without having to provide complex operations of communication, and without having to provide further devices on the same plant. 
According to the present invention, tables and/or reports on the working of the plant may be obtained even if no sensors or monitoring systems are present on the same plant. Moreover, according to present invention, for obtaining such tables and/or reports, no further 
energy is required for the operation of such specific sensors and monitoring systems installed on the plant and for providing complex operations of communication with the same sensors or monitoring systems. Caine's method does not include the same steps as the presently claimed methods, it does not achieve these advantageous results that are achieved by the present invention, and it does not solve the problems solved by the present invention”.
As mentioned above, the claimed language does not exclude data collected directly/indirectly from sensors or collected from an integrated system.  The claims only says that the data should be able acquired through the internet.  Caine prior art as mentioned above teaching the data can be obtained through the web server over the internet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (US 2016/0190984) and further in view of Sahai et al. (US 2013/0085885) and Yunes et al. (US 2010/0318233).
Regarding to claim 5, Caine teaches a method for the verification of performance in energy over time, and the monitoring of photovoltaic, the method comprising (Abstract)
a. acquiring, automatically through connection and access via Internet or through automatic readings, (¶0074 - FIG. 3, the sensors 340, 344, 348, 350 are in communication with a transceiver 360, which transmits the sensor data through the network 120 to the performance analysis system 400; ¶0075 – FIG. 4, a data server 408 is in communication with the network 120 and receives sensor data from one or more transceivers 360 . . . 360N associated with one or more PV systems 300 . . . 300N; Collecting weather and sensor data through transceiver and network 120; Fig.1 – communication thru internet 120); 
i. historical data of energy performance of the plants (¶0096 – Other data, such as historical actual power output data of the PV system, and the individual PV strings, combiners, and inverters of the PV system, may be received from sensor data 416, metadata 420, and calibration data 424; Fig.4, Fig. 10-11 – displaying historical performance and precise values, ¶0077, ¶0081 – the user obtaining data thru network 120)
ii. terrestrial weather data of values of radiation and/or wind speed and optionally temperature and other weather parameters; (¶0075- The weather data 404 may originate from a weather substation located at each of the PV systems 300, and may include environmental conditions such as solar radiance, wind speed, wind direction, temperature, rain, snow, and humidity. Optionally, weather data 404 may be obtained from multiple locations within a PV system 300 to detect and characterize weather variations within the PV system 300). 
b. acquiring precise values of plant production, (¶0074 - FIG. 3, the sensors 340, 344, 348, 350 are in communication with a transceiver 360, which transmits the sensor data through the network 120 to the performance analysis system 400. The sensor data may be at least one of current and voltage data.  As shown in FIG. 3, each sensor 340, 344, 348, is associated with an output signal of a combiner, which is the summation of a plurality of PV strings. Sensor 350 is associated with an output signal of the inverter 352. Accordingly, the sensor data that is transmitted to the performance analysis system 400 is associated with a plurality of PV strings and inventers; Fig.4, Fig. 10-11 – displaying historical performance and precise values, ¶0077, ¶0081 – the user obtaining data thru network 120)
c. processing of an expected energy value calculated from a resource value, taken from the weather data, (¶0087-0094)
d. calculating hourly and monthly output in relation to said expected energy value, (Fig. 10A ¶0119; Fig. 13; ¶0127-0128 – displaying performance based on day, month and year)
e. performing historical performance analysis of the plant and achievement of large- scale time production assessments, through which it is possible to identify drops or faults, (¶0097-0098 – determining cause of energy loss; Fig. 15 box 1520, ¶0133-¶0136) and 
f. providing one or more tables and/or reports of the data produced including the calculation of performance (Fig. 15 box 1532,¶0136; Fig. 10A, 13-14 – graph displaying energy loss due to snow, soil and inverter)
wherein said historical data of energy performance of the plants and said precise values of plant production are acquired by automatic reading through connection (Fig.4, Analysis Server 448 obtaining said historical data from Sensor data 416 and precise value from transceiver 360 through network 120; ¶0135 - The loss quantifier module 516 may also use other information, such as historical actual power output data of the PV system received from the data server 408 as well as actual and expected power output received from other PV systems to categorize the cause of the loss. The loss quantifier module 516 then determines the quantity and value of the loss. The alert module 520 may, optionally, generate an alert of the loss at step 1528; Fig.4, Fig. 10-11 – displaying historical performance and precise values, ¶0077, ¶0081 – the user obtaining data thru network 120).
and access via the Internet of historical data and precise values which are provided on public or private access of computers connected to the Internet acquired from measurements from meters (¶0139 especially The report module 524 receives information from the loss quantifier module 516, the data database 412, and the analysis database 456 and generates a report 1650 for the user. The report can be the same as, or similar to, the graphs and user interfaces illustrated in any of FIGS. 6-14; Fig.4, Fig. 10-11 – displaying historical performance and precise values, ¶0077, ¶0081 – the user obtaining data thru network 120).
Caine fails to teach acquiring Satellite data.
Sahai teaches acquiring satellite data. (¶0083-0085 - private weather data providers can use satellite cloud data from recent years to adjust weather clarity data for a site location. Air clarity and the spectral content of the light affect the direct and diffuse irradiance in the PV plane-of-array).
It would have been obvious to ordinary skill in the art before the effective filling date the claimed invention to have modified the invention to include the teaching of satellite weather data.  The satellite data can be used to approximate air clarity from cloud cover resulting in accuracies that are sufficient for feasibility performance analysis.
Caine modified by Sahai teaches monitoring of photovoltaic power plant.  However, Caine modified by Sahai fails to teach monitoring of photovoltaic and wind power plants.
Yunes teaches
monitoring of photovoltaic and wind power plants (Fig.1, Abstract).
It would have been obvious to ordinary skill in the art before the effective filling date the claimed invention to have modified the invention of Caine modified by Sahai to include the teaching of Yunes.  By monitoring remote power generation systems such as solar cells and/or wind turbines, and incorporates real time data such as power usage, power generation, and changes in power usage or power generation which may be analyzed to determine performance of the power generation system.
Regarding to claim 6, Caine teaches the method according to claim 5.  Caine further teaches wherein an hourly performance of the plant is a precise ratio of energy with respect to an expected energy value; monthly performance is the ratio between energy value gained from historical data and expected energy value (¶0079-0080 different method of threshold comparison, Fig. 10A-12; ¶0119 – user can select different period to display e.g. one day, month or year)
Regarding to claim 8, Caine teaches the method according to claim 5.  Caine further teaches wherein the method comprises sending plant malfunction alarms when the parameters resulting from monitoring and verification deviate from an established threshold (Fig.15 box 1528 generated alert ¶0095 comparing with threshold, ¶0099 – generate an alert).
Regarding to claim 10, Caine teaches the method according to claim 5.  Caine further teaches providing the processing of energy production reports, performance of the plants compared to the economic values with the automatic reading of the economic values associated with the production of energy produced by the production plants, made available for public or private access from computers connected to the Internet network, made available by entities acquiring the measurements from meters (Fig.10-14 showing different type of report, ¶0136, 0139, Fig.4, Fig. 10-11 – displaying historical performance and precise values, ¶0077, ¶0081 – the user obtaining data thru network 120).

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record, taken individually or in combination, do not teach the claimed invention having the following limitations: “comprising comparing monthly performance value with the hourly performance average, assessing a proper operation of the "meter-supplier-electricity services provider" chain”, in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2857                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857